           Case 1:18-cv-00466-RP Document 101 Filed 09/06/19 Page 1 of 10




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

Hospital Internists of Austin, P.A. and          §
Hospital Internists of Texas,                    §
                                                 §        Civil Action No. 1:18-cv-00-466
Plaintiffs,                                      §
                                                 §              JURY DEMANDED
v.                                               §
                                                 §
Quantum Plus, LLC d/b/a TeamHealth West          §
and d/b/a TeamHealth Hospital Medicine           §
West; Team Health, LLC; and AmeriTeam            §
Services, LLC,                                   §
                                                 §
Defendants.                                      §

      PLAINTIFFS’ RESPONSE TO OPPOSED MOTION TO STRIKE THE EXPERT
     REPORT AND TESTIMONY OF PLAINTIFFS’ EXPERT, MICHAEL KREAGER

         Defendants Quantum Plus, LLC (“Quantum”), and AmeriTeam Services, LLC (jointly

“Defendants”) mischaracterize the scope of Plaintiffs’ expert, attorney Michael Kreager, in an

effort to push his testimony into “inadmissible” territory. Mr. Kreager’s testimony involves

interpretation of Section 24 of the Services Agreement based on industry standards and

interpreting mixed questions of fact and law related to the prohibition on the corporate practice

of medicine (“CPOM”) based on industry standards. Federal courts in this jurisdiction have

repeatedly found both of these categories of opinions to be admissible.

                                  FACTUAL BACKGROUND

         Mr. Kreager has practiced business and tax law in Texas on a full -time basis for forty

years. He spends approximately forty percent of his time representing physicians and physician

owned entities in contracting and other health care law matters. Beginning in the mid- 1990s, he

began representing physician entities in “selling” their practices to national management

companies, in which the physician entities entered into long term management agreements with


                                                1
DocID: 4819-0928-5540.1
            Case 1:18-cv-00466-RP Document 101 Filed 09/06/19 Page 2 of 10




national management companies. He has authored several books and articles related to legal

issues in healthcare. Doc. 99-2 at 23–24.

         Mr. Kreager testifies, in relevant part, that based on his experience advising healthcare

entities:

         In my experience, contracting parties regularly include in their contract a
         provision that they will comply with all laws. Management services contracts
         between business organizations that are not licensed to practice medicine in Texas
         and physician organizations owned by physicians holding Texas medical licenses
         contain a section similar to Section 24, in which the parties agree to comply with
         all “applicable statutes, rules and regulations.” In the case of Section 24, the
         CPOM falls within such statutes, rules and regulations.

         The language in Section 24 is not unique. I have reviewed dozens of similar
         management services contracts between similarly situated parties, and those
         contracts require the parties to comply with all applicable laws, particularly the
         CPOM.
         ....
         Because the CPOM is an inherent concern of any management services agreement
         between medical-licensed and non-medical licensed parties, it only follows that
         CPOM is an “applicable law, statute, regulation, and rule” with which the parties
         must comply.

Doc. 99-2 at 24–25.

         Mr. Kreager also offers opinions regarding, in his experience, what types of factual acts

and omissions constitute factors to consider when determining whether a CPOM violation has

occurred, without reaching any ultimate conclusion regarding whether Defendants have indeed

committed a violation of the prohibition on CPOM:

         Control over the employment of physicians has consistently been a crucial aspect
         of the CPOM decisions.
         ....
         Interference from non-licensed persons [with physicians’ independent medical
         judgment] has fundamentally been a consideration in CPOM violation cases.
         ....
         A non-licensed entity’s control of the fees for professional services, as well as the
         retention of profit from those services, has also been an integral issue in the
         analysis of a violation of the CPOM.



                                                  2
DocID: 4819-0928-5540.1
           Case 1:18-cv-00466-RP Document 101 Filed 09/06/19 Page 3 of 10




Doc. 99-2 at 25–26. Mr. Kreager does not offer ultimate legal conclusions regarding Defendants’

actions themselves, rather, he lists the alleged acts and omissions, analyzes the relevant legal

standards, and states that if those actions occurred, he would be concerned that there was a

violation of the prohibition on CPOM and he would advise a client to reconsider its contractual

relationship with a non-licensed party such as Quantum. Doc. 99-2 at 25–26.

         Contrary to Defendants’ mischaracterization of his testimony, Mr. Kreager also does not

testify that Plaintiffs should prevail “[e]ven if the allegations are not true.” Defendants’ Motion

to Strike at 3. Rather, over Plaintiffs’ counsel’s objection that this ultimate issue is “outside the

scope of what Mr. Kreager was retained for,” he testified as follows:

         16· · · · Q.· ·Do you have an opinion as to what party should prevail
         17· ·in this matter?
         18· · · · · · · · · MS. HOLLOWAY:· Objection.· I think that’s outside
         19· ·the scope of what Mr. Kreager was retained for.· But you can
         20· ·answer.
         21· · · · A.· ·Yes.· I think the plaintiff should prevail.
         22· · · · Q.· ·And why do you think the plaintiff should prevail?
         23· · · · A.· ·Because I have read the Second amended Petition or
         24· ·Complaint, and if the statements in there are true, I believe
         25· ·that it supports their request for relief.
         Page 11
         ·1· · · · Q.· ·And if the statements in there are not true, do you
         ·2· ·still think the plaintiff should prevail?
         ·3· · · · A.· ·I’d have to leave that to the jury and the judge.

Doc. 99-2 at 4 (Kreager Depo. 10:16–11:3) (emphasis added). Mr. Kreager understands that he

cannot tell the jury and judge what to do. Rather, his role is to testify regarding legal matters

related to the Services Agreement and CPOM because those matters are intertwined with

questions of fact.




                                                 3
DocID: 4819-0928-5540.1
           Case 1:18-cv-00466-RP Document 101 Filed 09/06/19 Page 4 of 10




                                       LEGAL STANDARD

         The party offering the expert testimony has the burden of establishing that it is admissible

under Rule 702 and the Daubert–Kuhmo standard. Kumho Tire Co. v. Carmichael, 526 U.S. 137,

147 (1999); see also Mathis v. Exxon Corp., 302 F.3d 448, 459–460 (5th Cir. 2002).

“Notwithstanding the dictates of Daubert and its progeny, ‘the rejection of expert testimony is

the exception rather than the rule.” Thomas v. Deloitte Consulting LP, 2004 WL 1960097, *2

(N.D. Tex. Sept. 2, 2004) (quoting Fed. R. Evid. 702, Adv. Comm. Notes (2000)). “[T]he trial

court’s role as gatekeeper is not intended to serve as a replacement for the adversary system.”

United States v. 14.38 Acres of Land, More or Less, Situated in Leflore County, Mississippi, 80

F.3d 1074, 1078 (5th Cir. 1996). “Vigorous cross-examination, presentation of contrary

evidence, and careful instruction on the burden of proof are the traditional and appropriate means

of attacking shaky but admissible evidence.” Daubert v. Merrell Dow Pharms., Inc., 509 U.S.

579, 596 (1993).

                                 ARGUMENT & AUTHORITIES

         Defendants do not challenge Mr. Kreager’s qualifications or skill. Rather, they challenge

his ability to render opinions regarding interpretation of the Services Agreement, and his analysis

of the acts and omissions that can constitute a violation of the prohibition on the CPOM.

Defendants attempt to mischaracterize Mr. Kreager’s testimony as pure legal opinion, but the

nuances between permissible and impermissible law-related testimony are key. Both of Mr.

Kreager’s opinions are permissible exceptions because they both involve the analysis of facts

intertwined with the law.




                                                  4
DocID: 4819-0928-5540.1
           Case 1:18-cv-00466-RP Document 101 Filed 09/06/19 Page 5 of 10




A.       Experts are permitted to testify regarding industry standards for contract
         interpretation.

         Federal courts allow experts to testify regarding the meaning of contract terms when the

meaning depends on trade practice. Kona Tech. Corp v. S. Pac. Transp. Co., 225 F.3d 595, 611

(5th Cir. 2000); Phillips Oil Co. v. OKC Corp., 812 F.2d 265, 279–80 (5th Cir.1987). Stated

another way, “testimony regarding industry practice that sheds light on the intent of parties to a

contract is admissible and relevant testimony.” Isbell v. DM Records, Inc., 2012 WL 13005933,

at *4 (E.D. Tex. Feb. 3, 2012) (citing Huddleston v. Herman & MacLean, 640 F.2d 534, 552 (5th

Cir. 1981), aff’d in part, rev’d in part on other grounds, 459 U.S. 375 (1983)). “While an expert

is not in a better position than the jury to draw conclusions regarding a person’s state of mind . . .

he may testify to industry custom as it illuminates the parties’ intent regarding a contract.” Id.

(internal citation omitted).

         In Huddleston v. Herman & MacLean, 640 F.2d at 552, the Fifth Circuit permitted the

plaintiffs’ expert witness, a lawyer, to testify concerning the interpretation in the securities

industry of boilerplate language in a prospectus. Id. The attorney expert testified that a certain

statement regarding the high degree of risk associated with the securities in the prospectus was

standard language used in these types of documents. Id. This testimony was used to prove

whether the customary treatment of that language in the document was such that the defendants,

who included the language, were likely to have believed it would negate misleading effects of

cost estimates in the prospectus. Id.

         Similarly here, Mr. Kreager testifies that in his experience in dealing with management

services contracts between business organizations not licensed to practice medicine in Texas and

physician organizations, CPOM falls within the routine contractual promise to comply with all

“applicable statutes, rules and regulations.” Doc. 99-2 at 24. He continues that Section 24 of the


                                                  5
DocID: 4819-0928-5540.1
           Case 1:18-cv-00466-RP Document 101 Filed 09/06/19 Page 6 of 10




Services Agreement is not unique, and he has reviewed dozens of similar agreements between

similar parties. Id. He concludes that:

         Because the CPOM is an inherent concern of any management services agreement
         between medical-licensed and non-medical licensed parties, it only follows that
         CPOM is an “applicable law, statute, regulation, and rule” with which the parties
         must comply.

Doc. 99-2 at 24–25. This opinion is not an opinion on the ultimate conclusion of whether

Defendants violated the Services Agreement by engaging in the CPOM. Rather, it is an opinion

regarding custom and usage in connection with the interpretation of the contract’s terms.

This type of expert opinion is routinely admitted:

     − Toren v. Braniff, Inc., 893 F.2d 763,765–66 (5th Cir. 1990) (citing Coker v. Coker, 650
       S.W.2d 391, 393 (Tex. 1983)): Expert testimony regarding industry custom showed
       parties to agreement did not intend to agree to certain terms.

     − Fluorine On Call, Ltd. v. Fluorogas Ltd., No. A-01-CA-186-JN, 2002 WL 34443530, at
       *3 (W.D. Tex. Sept. 27, 2002): Attorney expert may testify regarding whether certain
       document is a contract, what the document’s terms mean, what terms are not contained in
       the document, whether there was consideration, and whether ethical duties were complied
       with.

     − Mescalero Energy, Inc. v. Underwriters Ind. Gen. Agency, Inc., 56 S.W.2d 313, 322
       (Tex. App.—Houston [1st Dist.] 2001, pet. denied): Industry custom and reasonable
       definition of an industry term can be established through expert testimony.

     − WH Smith Hotel Servs. v. Wendy’s Int’l, Inc., 25 F.3d 422, 429 (7th Cir. 1994) (district
       court properly admitted expert testimony regarding custom and usage in connection with
       interpretation of an ambiguous provision of an operating agreement).

B.       Experts are permitted to testify regarding interpretation of law as applied to facts.

         The Fifth Circuit has stated, “merely being a lawyer does not disqualify one as an expert

witness. Lawyers may testify as to legal matters when those matters involve questions of fact.”

Askanase, 130 F.3d at 672–73 (citing Huddleston v. Herman & MacLean, 640 F.2d 534, 552 (5th

Cir. 1981), aff’d in part, rev’d in part on other grounds 459 U.S. 375 (1983)).




                                                  6
DocID: 4819-0928-5540.1
           Case 1:18-cv-00466-RP Document 101 Filed 09/06/19 Page 7 of 10




         In U.S. ex rel. Barron v. Deloitte & Touche, LLP, 2008 WL 7136868, at *2 (W.D. Tex.

Sept. 26, 2008), a False Claims Act qui tam case, the Court permitted the defendants’ expert to

testify regarding her interpretation of the Medicaid rules and regulations. Specifically, she was

permitted to testify that: (1) the government has previously audited the same billing approach

used by the defendants and found that approach was not fraudulent; and (2) the government has

previously found that the same lack of documentation defendants suffer from does not constitute

Medicaid fraud. Id. The Court found neither of these opinions purports to tell the trier of fact that

the defendants did or did not violate state and/or federal law, but rather, assists the trier of fact by

proving the expert’s opinions as to her interpretation of the law. Id.

         In another case, GWTP Investments, L.P. v. SES Americom, Inc., 2007 WL 7630459, at

*16 (N.D. Tex. Aug. 3, 2007), an expert detailed in her report statutes and regulations applicable

to contractual novation and offered her concerns about how they would apply to the plaintiff in

its quest to novate contracts. The Court found her opinion similar to the expert opinion in Waco

International, Inc. v. KHK Scaffolding Houston Inc., 278 F.3d 523, 533 (5th Cir. 2002). In Waco

International, Fifth Circuit found no error in allowing an attorney to testify as to issues an

attorney typically investigates in determining whether to pursue an ex parte seizure order. Id.

(citing Waco International, 278 F.3d at 533). Similarly, in GWTP Investments, the expert was

permitted to opine on questions an attorney typically discusses with a client in evaluating a

client’s potential success in obtaining a novation of government contracts. Id. She was also

permitted to offer opinions “as if she had been retained by GWTP to advise them on the process

and opines as to the likelihood of the company’s success.” Id. The Court explicitly noted,

“Although Simmons’s opinion necessarily addresses the law pertaining to novation and opines as




                                                   7
DocID: 4819-0928-5540.1
           Case 1:18-cv-00466-RP Document 101 Filed 09/06/19 Page 8 of 10




to its possible effect on GWTP’s chances of retaining Verestar’s government contracts, such

opinion does not cross the line into the province of the court or the jury.” Id.

         Here, Mr. Kreager’s report does not state Defendants’ conduct was indeed a violation of

the CPOM, but rather, “assists the trier of fact by providing [Mr. Kreager’s] opinions as to [his]

interpretation of federal and/or state law.” See U.S. ex rel. Barron, 2008 WL 7136868, at *2.

Specifically, Mr. Kreager lays out different legal factors that are considered when analyzing

whether a CPOM violation has occurred and the types of facts that can support such a violation.

Id. He also necessarily addresses the relevant CPOM law that should be assessed when

evaluating a contract such as the Services Agreement. See GWTP Investments, 2007 WL

7630459, at *16. His final conclusion is that he would advise a client to reconsider its contractual

relationship with a non-licensed party such as Quantum. Doc. 99-2 at 26. Id. (permitting expert

to offer opinion regarding what she would advise party if she was attorney for party). Mr.

Kreager’s opinions regarding the legal standards for CPOM and facts that would constitute

CPOM is therefore admissible.

         Finally, regarding Defendants’ argument that Mr. Kreager’s opinions are based on the

allegations in the First Amended Complaint alone, this question goes to weight—not

admissibility. Defendants can exploit any perceived flaws in Mr. Kreager’s report and opinions

through vigorous cross examination. See, e.g., Daubert, 509 U.S. at 596.

                                          CONCLUSION

         In sum, Mr. Kreager’s testimony involves interpretation of Section 24 of the Services

Agreement based on industry standards and interpreting mixed questions of fact and law related

to the prohibition on the corporate practice of medicine (“CPOM”) based on industry standards.




                                                  8
DocID: 4819-0928-5540.1
           Case 1:18-cv-00466-RP Document 101 Filed 09/06/19 Page 9 of 10




Federal courts in this jurisdiction have repeatedly found both of these categories of opinions to

be admissible. Plaintiffs therefore respectfully request Defendants’ Motion be denied.

                                             Respectfully submitted,

                                             By: /s/ Lorinda Holloway
                                             Lorinda Holloway
                                             State Bar No. 00798264
                                             Lorinda.Holloway@huschblackwell.com
                                             Kevin Koronka
                                             State Bar No. 24047422
                                             Kevin.Koronka@HuschBlackwell.com
                                             Danielle Gilbert
                                             State Bar No. 24092421
                                             Danielle.Gilbert@HuschBlackwell.com

                                             HUSCH BLACKWELL, LLP
                                             One Congress Plaza
                                             111 Congress Avenue, Suite 1400
                                             Austin, Texas 78701-4093
                                             Telephone: (512) 472-5456
                                             Telecopier: (512) 479-1101

                                             ATTORNEYS FOR PLAINTIFFS




                                                9
DocID: 4819-0928-5540.1
          Case 1:18-cv-00466-RP Document 101 Filed 09/06/19 Page 10 of 10




                             CERTIFICATE OF SERVICE

       I certify that the foregoing document was served upon all counsel of record via the
Court’s CM/ECF electronic filing system in accordance with the Federal Rules of Civil
Procedure on September 6, 2019.

                                         /s/ Lorinda Holloway
                                         Lorinda Holloway

John C. Dunne
jdunne@smfadlaw.com
George A. Shannon
gshannon@smfadlaw.com
SHANNON, MARTIN, FINKELSTEIN, ALVARADO & DUNNE
A Professional Corporation
1001 McKinney Street, Suite 1100
Houston, TX 77002
(713) 646-5500 (Phone)
(713) 752-0337 (Fax)

ATTORNEYS FOR QUANTUM PLUS, LLC
D/B/A TEAMHEALTH HOSPITAL MEDICINE
WEST, TEAM HEALTH, LLC, AND AMERITEAM
SERVICES, LLC




                                           10
DocID: 4819-0928-5540.1
